Title: To Thomas Jefferson from George Doherty, 8 September 1804
From: Doherty, George
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Dandrige State of Tenesee September 8th. 1804
               
               I Wase Apointed by the Governor of this state to take the Command of a regement of Volunteers that marched to the Nachez last Winter from this state, I am Very sorry to trouble Your honour With statements of this kind Respecting the maner in which the Regement has been paid; I find by the statements on they pay Roles that their hase been a Reduction on the pay of the sum of twelve thousand Dollars When I Returned from that fetagueing Journey Which lasted fore Months And seventeen Days traviling Eight hundred Miles from Where I live to Natchez and back-Again And the grater part of it through A Wilderness I on My start made no doubt but that the United states would have paid my Expence; but the have Reducted one hundred and thirty Dollars off the pay the Allow’d. me, and paid me the pityful sum of three hundred and thirty Dollars A sum Not Equal to my Expance as it Wase Oblidg’t to be grate by reason that no way wase provided by goverment for the suport of the Regement And Coul’d Not see them suffer on the Road I Wase Oblidg’t to take with me A servant & three horses to Carry my baggage and provisions for My suport travilling through the Wilderness And I purchased All for my own horses And paid for it and I have not been allow’d One Cent for all this Expence; I would beg leave to Refer you to a statement I have made to the secritary of Ware of the same Date Which will show to Your Honner more fully the statement of the hole business pray sir Advise With the secretary And if You cannot give No further Compensation to the Regement I beg Your honour to ley the Matter before Congress at their Next Meeting
               Sir I am Your Most. Obediant Humble Servant &c
               
                  
                     George Doherty
                  
               
            